 
DIRECTOR INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of [__________], 2009, by and
between Wabash National Corporation, a Delaware corporation (the “Company”,
which term shall include, where appropriate, any Entity (as hereinafter defined)
controlled directly or indirectly by the Company), and [______________]
(“Indemnitee”).
 
WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;
 
WHEREAS, increased corporate litigation has subjected directors to litigation
risks and expenses, and the limitations on the availability of directors and
officers liability insurance have made it increasingly difficult for companies
to attract and retain such persons;
 
WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to the
Company’s certificate of incorporation or revocation of any provision of the
Company’s by-laws or any change in the ownership of the Company or the
composition of its Board of Directors); and
 
WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s position as a director of the Company.
 
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.      Definitions.
 
(a)     “Corporate Status” describes the status of a person who is serving or
has served (i) as a director of the Company, including as a member of any
committee thereof, (ii) in any capacity with respect to any employee benefit
plan of the Company, or (iii) as a director, partner, trustee, officer,
employee, or agent of any other Entity at the request of the Company.  For
purposes of subsection (iii) of this Section 1(a), an officer or director of the
Company who is serving or has served as a director, partner, trustee, officer,
employee or agent of a Subsidiary (as defined below) shall be deemed to be
serving at the request of the Company.
 
(b)    “Determination” has the meaning ascribed to it in Section 5(b).
 
(c)     “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.

 
 

--------------------------------------------------------------------------------

 

(d)    “Expenses” shall mean all reasonable fees, costs and expenses actually
incurred in connection with any Proceeding (as defined below), including,
without limitation, reasonable attorneys’ fees, disbursements and retainers
(including, without limitation, any such fees, disbursements and retainers
incurred by Indemnitee pursuant to Section 8 (unless required to be returned as
provided by Section 8) and Section 10(c) of this Agreement), fees and
disbursements of expert witnesses, private investigators and professional
advisors (including, without limitation, accountants and investment bankers),
court costs, transcript costs, fees of experts, travel expenses, duplicating,
printing and binding costs, telephone and fax transmission charges, postage,
delivery services, secretarial services and other disbursements and expenses of
the types customarily incurred in any Proceeding.
 
(e)     “Indemnifiable Amounts” shall have the meaning ascribed to it in
Section 3(a) below.
 
(f)     “Indemnifiable Expenses” shall have the meaning ascribed to it in
Section 3(a) below.
 
(g)    “Indemnifiable Liabilities” shall have the meaning ascribed to it in
Section 3(a) below.
 
(h)    “Independent Counsel” means a law firm of national standing that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
 
(i)      “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts reasonably paid in settlement;
provided, that any amount paid in settlement with the consent of the Company
shall be deemed reasonable.
 
(j)      “Negative Determination” has the meaning ascribed to it in Section
5(b).
 
(k)     “Proceeding” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.
 
(l)      “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii)(A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

 
2

--------------------------------------------------------------------------------

 

2.      Services of Indemnitee.  In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director of the Company.  However, this Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any.
 
3.      Agreement to Indemnify.  The Company agrees to indemnify Indemnitee as
follows:
 
(a)     Subject to the exceptions contained in Section 4(a) below, if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding (other
than an action by or in the right of the Company) by reason of Indemnitee’s
Corporate Status, Indemnitee shall be indemnified by the Company against all
Expenses and Liabilities incurred or paid by Indemnitee in connection with such
Proceeding (referred to herein as “Indemnifiable Expenses” and “Indemnifiable
Liabilities,” respectively, and collectively as “Indemnifiable Amounts”).
 
(b)    Subject to the exceptions contained in Section 4(b) below, if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding by or in
the right of the Company to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Indemnifiable Expenses.
 
4.      Exceptions to Indemnification.  Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:
 
(a)     If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, Indemnitee shall not be entitled to payment of any Indemnifiable
Amounts.
 
(b)    If indemnification is requested under Section 3(b) and
 
(i)           it has been adjudicated finally by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, Indemnitee failed to act (A) in good
faith and (B) in a manner Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, Indemnitee shall not be entitled to
payment of Indemnifiable Expenses hereunder; or
 
(ii)          it has been adjudicated finally by a court of competent
jurisdiction that Indemnitee is liable to the Company with respect to any claim,
issue or matter involved in the Proceeding out of which the claim for
indemnification has arisen, including, without limitation, a claim that
Indemnitee received an improper personal benefit, no Indemnifiable Expenses
shall be paid with respect to such claim, issue or matter unless the court of
law or another court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Expenses which such court shall deem proper.

 
3

--------------------------------------------------------------------------------

 

5.      Procedure for Payment of Indemnifiable Amounts.
 
(a)     Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee with respect to a claim for payment of an Indemnifiable
Amount.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.  Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Company, or to provide
such a request in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company.
 
(b)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 5(a) hereof, the Company shall pay such Indemnifiable
Amount within 30 days of receipt of such request unless a Negative Determination
(as defined below) has been made in good faith by the Company.  As used herein a
“Determination” means a good faith determination made by the Company whether or
not a request for indemnification pursuant to the first sentence of Section 5(a)
hereof is being made by reason of Indemnitee’s Corporate Status, and a “Negative
Determination” means any such Determination that such request is not being made
by reason of Indemnitee’s Corporate Status.  A Determination shall be promptly
made (but in any event within 30 days of the written request) in the specific
case by one of the following three methods, which shall be at the election of
the Board of Directors:  (1) by a majority vote of the disinterested Directors,
even though less than a quorum, (2) by a committee of disinterested Directors
designated by a majority vote of the Disinterested directors, even though less
than a quorum, or (3) if there are no disinterested Directors or if the
disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the
Indemnitee.  For purposes hereof, disinterested Directors are those members of
the Board of Directors of the Company who are not parties to the action, suit or
proceeding in respect of which indemnification is sought by Indemnitee.

 
4

--------------------------------------------------------------------------------

 

(c)     If a Determination is to be made by Independent Counsel pursuant to
Section 5(b) hereof, the Independent Counsel shall be selected as provided in
this Section 5(c).  The Independent Counsel shall be selected by the Board of
Directors.  Indemnitee may, within 10 days after such written notice of
selection shall have been given, deliver to the Company a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1(h) of this
Agreement, and the objection shall set forth with reasonable particularity the
factual basis of such assertion.  Absent a proper and timely objection, the
person so selected shall act as Independent Counsel.  If such written objection
is made, the Independent Counsel selected may not serve as Independent Counsel
unless and until such objection is withdrawn or a court has determined that such
objection is without merit.  If, within 20 days after submission by Indemnitee
of a written request for indemnification pursuant to Section 5(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 5(b) hereof.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5(b) hereof, and the Company shall
pay all reasonable fees and expenses (including those of Indemnitee) incident to
the procedures of this Section 5(c), regardless of the manner in which such
Independent Counsel was selected or appointed.
 
(d)    In making a Determination the person or persons or entity making such
Determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing
evidence.  Neither the failure of the Company (including by its Directors or
Independent Counsel) to have made a Determination prior to the commencement of
any action pursuant to this Agreement nor an actual Negative Determination shall
be a defense to the action or create a presumption that Indemnitee has not met
the requirements set forth herein.
 
(e)     If the person, persons or entity empowered or selected under Section
5(b) shall not have made a Determination within thirty (30) days after receipt
by the Company of the written request referred to in Section 5(a), it shall be
deemed that a Determination has been made that Indemnitee is entitled to
indemnification hereunder and the Company shall immediately pay the relevant
Indemnification Amount.
 
(f)     Indemnitee shall cooperate with the person, persons or entity making a
Determination, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination.  Any
Independent Counsel or member of the Board of Directors shall act reasonably and
in good faith in making a Determination.  Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such Determination shall be borne by the
Company (irrespective of the outcome of such Determination) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 
5

--------------------------------------------------------------------------------

 

6.      Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection with each successfully resolved claim, issue or matter.  For
purposes of this Agreement, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
 
7.      Effect of Certain Resolutions.   The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty.  In the event that any action, claim or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such action,
claim or proceeding with or without payment of money or other consideration) it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in such action, suit or proceeding.  Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.  The termination of any Proceeding or of any claim, issue
or matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
8.      Agreement to Advance Expenses; Conditions.  The Company shall pay to
Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection with
any Proceeding, including a Proceeding by or in the right of the Company, in
advance of the final disposition of such Proceeding, as the same are
incurred.  To the extent required by Delaware corporate law, Indemnitee hereby
undertakes to repay the amount of Indemnifiable Expenses paid to Indemnitee if
it is finally determined by a court of competent jurisdiction that Indemnitee is
not entitled under this Agreement to indemnification with respect to such
Expenses.  This undertaking is an unlimited and unsecured general obligation of
Indemnitee and no interest shall be charged thereon.
 
9.      Procedure for Advance Payment of Expenses.  Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses and accompanied by a written affirmation by the Indemnitee of the
Indemnitee's good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by this Agreement has been
met.  Payment of Indemnifiable Expenses under Section 8 shall be made no later
than ten (10) calendar days after the Company’s receipt of such request.

 
6

--------------------------------------------------------------------------------

 

10.           Remedies of Indemnitee.
 
(a)     Right to Petition Court.  In the event that Indemnitee makes a request
for payment of Indemnifiable Amounts under Sections 3 and 5 above or a request
for an advancement of Indemnifiable Expenses under Sections 8 and 9 above and
the Company fails to make such payment or advancement in a timely manner
pursuant to the terms of this Agreement, Indemnitee may petition a court of law
to enforce the Company’s obligations under this Agreement, including to
challenge a Negative Determination.
 
(b)    Burden of Proof.  In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.
 
(c)     Expenses.  The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 10(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith, in each case so long as Indemnitee shall
have provided an undertaking of the type contemplated in Section 8.
 
(d)    Validity of Agreement.  The Company shall be precluded from asserting in
any Proceeding, including, without limitation, an action under Section 10(a)
above, that the provisions of this Agreement are not valid, binding and
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in court that the Company is bound by all the provisions of this
Agreement.
 
(e)     Failure to Act Not a Defense.  The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.
 
11.           Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provisions of this Agreement, the
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding:
 
(a)     initiated by such Indemnitee against the Company unless (i) the Board of
Directors of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation; (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or (iii) as with respect to a proceeding commenced
pursuant to paragraph 10(a); or
 
(b)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or otherwise by or on behalf of the Company, except
with respect to any excess beyond the amount paid under such insurance policy or
otherwise by or on behalf of the Company; or
 
(c)     for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law.

 
7

--------------------------------------------------------------------------------

 

12.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:
 
(a)     Authority.  The Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Company.
 
(b)    Enforceability.  This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.
 
13.           Insurance.  The Company shall use its reasonable best efforts to
maintain requisite directors and officers indemnity insurance coverage in effect
at all times (subject to appropriate cost considerations) and the Company’s
certificate of incorporation and bylaws shall at all times provide for
indemnification and exculpation of directors to the fullest extent permitted
under applicable law.  In all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers and directors.  The Company shall
hereafter take all necessary or desirable actions to cause such insurers to pay,
on behalf of the Indemnitee, all Indemnifiable Amounts in accordance with the
terms of such policies; provided that nothing in this Section 13 shall affect
the Company’s obligations under this Agreement or the Company’s obligations to
comply with the provisions of this Agreement in a timely manner as provided.
 
14.           Contract Rights Not Exclusive.  The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Company’s by-laws or
certificate of incorporation, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in
Indemnitee’s Corporate Status.
 
15.           Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of
Indemnitee.  This Agreement shall continue for the benefit of Indemnitee and
such heirs, personal representatives, executors and administrators after
Indemnitee has ceased to have Corporate Status.

 
8

--------------------------------------------------------------------------------

 

16.           Subrogation.  In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of Indemnitee against
other persons, and Indemnitee shall take, at the request and expense of the
Company, all reasonable action necessary to secure such subrogation rights,
including the execution of such documents as are necessary to enable the Company
to bring suit to enforce such rights.
 
17.           Change in Law.  To the extent that a change in Delaware law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the certificate
of incorporation and/or by-laws of the Company and this Agreement, Indemnitee
shall be entitled to such broader indemnification and advancements, and this
Agreement shall be deemed to be automatically amended to such extent.
 
18.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
 
19.           Modifications and Waiver.  Except as provided in Section 17 above
with respect to changes in Delaware law which broaden the right of Indemnitee to
be indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
 
20.           General Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:
 
 
(i)
If to Indemnitee, to:
     
 
     
 
     
 
     
 
             
With a copy to:
             
Kirkland & Ellis LLP
     
601 Lexington Avenue
     
New York, NY 10022
     
Attention: Frederick Tanne, P.C.
     
              Srinivas S. Kaushik
     
Fax:: (212) 446-6460
 


 
9

--------------------------------------------------------------------------------

 
 
 
(ii)
If to the Company, to:
             
Wabash National Corporation
     
1000 Sagamore Parkway South
     
Lafayette, Indiana 47905
     
Attention: Chief Financial Officer
     
Fax: (765) 771-5579
             
With a copy to:
             
Hogan & Hartson LLP
     
111 South Calvert Street
     
Suite 1600
     
Baltimore, MD 21202
     
Attention: Michael J. Silver
     
Fax:: (410) 539-6981
 

 
or to such other address as may have been furnished in the same manner by any
party to the others.
 
21.           Governing Law. This Agreement shall be governed by and construed
and enforced under the laws of the State of Delaware without giving effect to
the provisions thereof relating to conflicts of law.
 
* * * * *

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Director
Indemnification Agreement as of the day and year first above written.
 
WABASH NATIONAL CORPORATION
     
By:
   
Name:
   
Title:
       
INDEMNITEE
 
Print Name:

 
 
11

--------------------------------------------------------------------------------

 